Carpenter, J.
We are satisfied from the statement of facts in this case that the plaintiff had no title to a portion of the goods which he sold to the defendant, at least as against Case & Prentice. It seems that a part of the goods so sold, exceeding in value the amount of the plaintiff’s demand, were sold by Case & Prentice to the plaintiff’s wife on credit. But she had no authority to act as a feme sole; nor had she authority to buy goods on credit, either in her own name, or in the name of her husband; and he never knew that she so acted, or that she was indebted, until after the sale. The *110plaintiff therefore acquired no title by virtue of the contract between his wife and Case & Prentice.
As the wife, not being authorized, was incapable of making such a contract, she acquired no title; consequently the husband derived no title from her. The subsequent transactions, the taking possession of the property by the plaintiff and the sale of it by him as his own, might indeed have rendered him liable as a purchaser, had Case & Prentice elected so to consider him. But it is manifest that they did not intend originally to give credit to the plaintiff; and we find in the case no act on their part indicative of such an intention subsequently, or which should have the effect to bind them to accept the plaintiff as their debtor against their will. The only act done by them—procuring an order on the defendant drawn by Mrs. íámith and payable to themselves—so far as it has any bearing upon the case would seem to indicate an intention to ignore the plaintiff entirely as a party to the transaction. The title to the property therefore remained in Case & Prentice till paid for. They had a right to reclaim it at any time before payment. They found it in the defendant’s possession. It was at their option to claim the property, or the purchase money to the amount of their demand. They chose to do the latter, and thereby the defendant acquired a valid title - The defendant got no title from the plaintiff. There was, therefore, a failure of consideration, to the extent of the sum paid Case & Prentice, and it is inequitable that her promise should be enforced. The payment to Case & Prentice was not a voluntary one. Case & Prentice by means of their title had a right to enforce payment from her. When notified of the real condition of the property it was her duty to pay them. In doing so she paid the money to the party entitled to receive it. The plaintiff has no title to it, either in law or equity. He paid nothing for the property, and, under the circumstances, is not accountable to any one for its avails. For these reasons we think the judgment of the Superior Court in his favor is erroneous, and should be reversed.
In this opinion the other judges concurred.